Citation Nr: 0803972	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by joint aches and pains, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for kidney stones, to 
include as due to an undiagnosed illness.

4.  Entitlement to a compensable rating for residuals of a 
right thumb fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to September 1983, and again from November 1990 to 
June 1991.  His military personnel records show that he was 
deployed in the Southwest Asia Theater of operations from 
December 1990 to April 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 rating decision of the Louisville, Kentucky Department 
of Veterans Affairs (VA), Regional Office (RO).  The 
veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In January 2001, October 2004 and 
November 2006, the case was remanded for additional 
development.

In November 2000, the veteran testified at a Video Conference 
hearing before one of the undersigned Veterans Law Judges, 
and in November 2003 he testified at a Travel Board hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (see 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.

The issues of entitlement to service connection for 
disabilities manifested by fatigue and joint aches and pains, 
to include as due to an undiagnosed illness, are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.
FINDINGS OF FACT

1.  The appellant's kidney stones, currently diagnosed as 
nephrolithiasis, are not shown to be etiologically related to 
his active service.

2.  Prior to September 22, 2005, the veteran's service-
connected right thumb disability was manifested by complaints 
of pain, but objective findings of normal range of motion; no 
findings of ankylosis or an inability to oppose the thumb and 
fingers were noted.

3.  On VA examination on September 22, 2005, ankylosis of the 
MCP joint of the thumb was noted; no greater disability has 
been shown since that date.


CONCLUSIONS OF LAW

1.  Service connection for kidney stones, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1118, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007). 

2.  A compensable rating is not warranted for the veteran's 
service connected right thumb disability for the period prior 
to September 22, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §4.71a, Diagnostic Code (Code) 5224; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Codes 5224, 5228 
(2007). 

3. A 10 percent rating is warranted for the veteran's service 
connected right thumb disability for the period beginning 
September 22, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §4.71a, Code 5224; 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Codes 5224, 5228 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication in 1995 preceded 
enactment of the VCAA.  The veteran was provided content-
complying notice by letter in April 2005, to include, at page 
2 of that letter, to submit any pertinent evidence in his 
possession.  In a November 2006 letter, he was given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
has had ample time to respond to these letters or supplement 
the record.  The claims were then readjudicated.  See 
September 2007 Supplemental Statement of the Case (SSOC).  
Neither the veteran nor his representative alleges that 
notice has been less than adequate.

The veteran's service medical records (SMRs) and pertinent 
post-service treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
Furthermore, the veteran has been examined by VA.  The Board 
is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to these claims.  The veteran is not prejudiced by the 
Board's proceeding with appellate review of the merits of 
these claims.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served for at least 90 days during a period of war 
and certain chronic diseases, such as calculi of the kidney, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran claims that his kidney stones are due to his 
military service in the Persian Gulf.  The veteran's SMRs are 
silent for complaints, findings, or diagnosis of kidney 
stones.  In a March 1991 report of medical history, he denied 
any history of kidney stones or blood in urine.

Private, post-service treatment records dated in February 
1993 note that the veteran was hospitalized with complaints 
of right flank pain, nausea and vomiting.  Examination 
revealed acute obstruction to the right renal track.  The 
assessment was obstructive uropathy.  Subsequent VA and 
private treatment records dated through 2005 note the 
veteran's ongoing complaints and treatment for kidney stones.

A January 2007 VA examination report notes the veteran's 
history of renal colic and passing kidney stones.  After 
reviewing the claims file, the examiner noted an impression 
of recurrent nephrolithiasis.  The examiner stated that the 
veteran's nephrolithiasis was not due to undiagnosed illness 
and was not related to his military service.  

Service connection is not warranted for the veteran's kidney 
stones on a presumptive basis (as a qualifying chronic 
disability resulting from an undiagnosed illness under 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the 
disorder has been attributed to a known clinical diagnosis 
(nephrolithiasis).  

With respect to direct service connection, the record does 
not show that kidney stones were manifested in service or in 
the veteran's first year post-service.  Accordingly, service 
connection for such disease on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309) is not warranted.  Nor is there any 
medical opinion in the record that directly relates the 
veteran's kidney stones to service or to any event therein.  
In fact, after reviewing the veteran's claims file, the 
January 2007 VA examiner opined that the veteran's 
nephrolithiasis is not related to his military service.  
There is no medical opinion of record to the contrary.  

The evidence of a nexus between the veteran's nephrolithiasis 
and his military service is limited to the statements 
provided by the veteran for compensation purposes.  The 
veteran may sincerely believe that his claimed disability is 
related to service, but as a layperson, he is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in 
October 1995, and staged ratings are for consideration.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the fingers was amended during the pendency of this appeal.  
From their effective dates the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to August 26, 2002, Code 
5224 provides for a 10 percent evaluation where there is 
favorable ankylosis of the thumb and a 20 percent evaluation 
where there is unfavorable ankylosis of the thumb.  Favorable 
ankylosis is found where there is limited motion permitting 
flexion of the tip of the finger to within 2 inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a (2002).  
Limitation of motion of less than 1 inch is not considered 
disabling.  Id.  Limited motion such that flexion can not be 
performed to within 2 inches of the transverse fold of the 
palm is treated as unfavorable ankylosis.  Id.  

Under the revised criteria, effective August 26, 2002, a Note 
to Code 5224 states that consideration must be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The revised criteria also add Code 
5228, which provides criteria for evaluating limitation of 
motion in the thumb.  Where there is a gap of less than one 
inch between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a noncompensable rating is 
assigned.  Where that gap is one to two inches a 10 percent 
rating is assigned.  Where that gap is more than two inches a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5228 
(2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's SMRs show that he sustained a non-displaced 
fracture of his right (major) thumb in February 1991.  
Following service, an April 1995 VA examination report notes 
that there were no anatomical or functional defects of the 
right hand.  The veteran had full strength and dexterity in 
his right hand.  X-rays revealed no fractures.  In sum, the 
examiner found no right hand pathology.  

An October 1995 rating decision granted service connection 
for residuals of a right thumb fracture, rated 
noncompensable, effective March 1995.  The veteran appealed 
the rating assigned.

A March 2003 VA examination report notes the veteran's 
complaints of right thumb pain, extending from the base of 
the thumb into the wrist, with prolonged grip.  Specifically, 
writing more than two or three sentences caused fatigue and 
throbbing pain.  Pushing movements and heavy lifting of more 
than 30 pounds resulted in some discomfort.  Examination of 
the right hand revealed no deformity.  Range of motion of the 
thumb appeared to be normal.  The veteran was able to make a 
fully functional closed fist with normal grip strength.  The 
examiner stated that this was normal range of motion without 
pain limitation.  No fatigue on repetitive gripping was 
noted; there was no incoordination on multiple movements of 
the thumb.  The veteran was able to flex his thumb with 5/5 
strength against resistance.  X-rays of the thumb were 
normal.  The examiner concluded that examination of the thumb 
was normal.

A September 2005 VA examination report notes the veteran's 
complaint that he was not able to oppose his thumb and 
fingers.  He complained of flare-ups of pain with certain 
positioning and in cold weather and rain, but denied any 
swelling.  The veteran also complained of difficulty writing.  
Examination revealed no tenderness over the right wrist, and 
some tenderness over the right thenar eminence.  No swelling 
was noted.  The veteran was able to touch his fingers to his 
palm; however, he was unable to touch his thumb to his 
fingers.  Motor strength of the right hand and all the joints 
of the right fingers was 5/5.  Range of motion testing of the 
right thumb revealed no limitation of motion in the PIP 
joint.  Ankylosis of the MCP joint was noted, with extension 
of 0 degrees with no pain and flexion from 0 to 10 degrees 
with no pain and further flexion limited by structural 
limitation.  X-rays revealed an old healed fracture deformity 
of the thumb.

A January 2007 VA examination report notes the veteran's 
complaint of pain in his thumb when writing.  He complained 
of fatigue and throbbing after grading 10 to 15 papers as a 
teacher.  Examination of the right hand revealed no swelling, 
pain on palpation, erythema, or atrophy at the thenar or 
hypothenar eminences.  Phalen's and Tinel's signs were 
negative and sensation was intact.  Some prominence was seen 
at the MP joint of the thumb.  The veteran was able to oppose 
his thumb with his fingers.  There was some difficulty 
opposing the thumb and little finger; however, the veteran 
was able to accomplish this.  Range of motion of the thumb 
was flexion of the IP joint to 80 degrees with some minimal 
discomfort at the MP at 50 degrees.  All other range of 
motion were normal without pain.

For the period prior to September 22, 2005, the veteran's 
service-connected right thumb disability was manifested by 
complaints of pain and no objective findings of right thumb 
pathology, including limitation of motion, on VA examinations 
in April 1995 and March 2003.  No findings of ankylosis or an 
inability to oppose the thumb and fingers were noted, as is 
required for the next higher (10 percent) rating under Code 
5224 (prior to and effective August 26, 2002) and Code 5228 
(effective August 26, 2002).  Therefore, the preponderance of 
the evidence is against a compensable rating for the 
veteran's service-connected right thumb disability prior to 
September 22, 2005.

However, the Board finds that for the period beginning 
September 22, 2005, the medical evidence of record presents a 
disability picture that nearly approximates favorable 
ankylosis of the thumb, warranting a 10 percent rating under 
Code 5224 (prior to and effective August 26, 2002).  
Specifically, a September 22, 2005, VA examination report 
notes findings of ankylosis of the MCP joint, with extension 
of 0 degrees with no pain and flexion from 0 to 10 degrees 
with no pain and further flexion limited by structural 
limitation.  A January 2007 VA examination notes that the 
veteran began to experience discomfort in the MCP joint at 50 
degrees.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that the evidence supports the grant of a 10 
percent rating for residuals of a fractured thumb, effective 
September 22, 2005.

The evidence of record does not show that a rating greater 
than 10 percent is warranted for the right thumb disability 
for any period of time since September 22, 2005.  The medical 
evidence of record does not show unfavorable ankylosis as is 
required for the next higher (20 percent) rating under Code 
5224 (prior to and effective August 26, 2002).  Specifically, 
the September 2005 VA examination report notes that range of 
motion testing of the right thumb revealed no limitation of 
motion in the PIP joint.  The January 2007 VA examination 
notes that range of motion testing revealed flexion of the 
PIP joint to 80 degrees.  A 20 percent rating is also not 
warranted under Code 5228.  Although the September 2005 VA 
examination report notes that the veteran was unable to touch 
his thumb to his fingers, there is no evidence that that the 
gap between his thumb and fingers was more than two inches, 
as is required for a 20 percent rating.  Moreover, on VA 
examination in January 2007, the veteran was able to oppose 
his thumb and all fingers (albeit to the little finger with 
difficulty).  

Finally, the Board also notes that the medical evidence of 
record does not show findings that approximate amputation of 
the thumb (see Code 5152), or findings of resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71, Code 
5224 (2007).  Therefore, ratings on these bases are not 
warranted.




ORDER

Service connection for kidney stones, to include as due to an 
undiagnosed illness, is denied.

A 10 percent, but no higher, rating is granted for the 
veteran's right thumb disability, for the period beginning 
September 22, 2005, and subject to the regulations governing 
payment of monetary awards.


REMAND

Regarding the veteran's claims of service connection for 
disabilities manifested by fatigue and joint aches and pains, 
to include as due to an undiagnosed illness, the Board notes 
that, although he has undergone several VA examinations from 
1995 to 2007, the reports of these examinations are not 
adequate for adjudication purposes.  Most recently, a January 
2007 VA examiner noted the veteran's ongoing complaints of 
fatigue and opined that these complaints were not associated 
with chronic fatigue syndrome; however, no further specialist 
examinations were ordered to address the findings as directed 
in the Board's November 2006 remand.  Furthermore, while the 
January 2007 VA examination report discusses the veteran's 
complaints of back pain, it fails to address the veteran's 
ongoing complaints of joint (elbows, knees, hips, hands, 
wrists) aches and pains as directed in the Board's November 
2006 remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board once again notes that, on remand, the VA examiner 
should detail all claimed conditions and symptoms (including 
what precipitates and what relieves them).  The examiner 
should then identify the diagnosed disorders, if any, to 
which the symptoms are attributable, and also determine if 
there are symptoms, abnormal physical findings, or abnormal 
laboratory test results that are not attributable to a known 
clinical diagnosis.  For each diagnosed condition, the 
examiner should render an opinion as to whether it is as 
least as likely as not that such disability is etiologically 
related to the veteran's active military service.  If there 
are any symptoms that are not determined to be associated 
with a known clinical diagnosis, further specialist 
examinations will be required to address these findings.

The Board regrets any further delay in this case; however, 
for the reason noted above, the Board has no recourse but to 
again remand the case to the RO for the following:

1.  The RO should arrange for the veteran 
to undergo VA examination(s) with regard 
to his claims for service connection for 
disability manifested by fatigue and for 
disability manifested by joint aches and 
pains.  The veteran's claims files must be 
reviewed in conjunction with the 
examination by each examiner designated to 
examine the veteran.

a.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include fatigue or joint 
pain.  The examiner should conduct a 
comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
symptoms and state what precipitates and 
what relieves them.  All objective 
indications of the claimed disabilities 
should be identified.

b.  The examiner should list all diagnosed 
conditions responsible for the claimed 
symptoms and state which symptoms are 
associated with each condition.  For each 
diagnosed condition, the examiner should 
render an opinion as to whether it is as 
least as likely as not that such 
disability is etiologically related to the 
veteran's active military service.  The 
examiner should explain the rationale for 
any opinion given.

c.  If there are any symptoms that are not 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instances, 
the examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed to a known clinical 
diagnosis and which, if any, cannot be 
attributed to a known clinical diagnosis.  
For each diagnosed condition, the examiner 
should render an opinion as to whether it 
is as least as likely as not that such 
disability is etiologically related to the 
veteran's active military service.

All examiners should explain the rationale 
for all opinions given.

2.  The RO should, then, readjudicate the 
veteran's claims of service connection for 
disabilities manifested by fatigue and by 
joint aches and pains, to include as due 
to an undiagnosed illness.  If either of 
these claims remains denied, the RO must 
issue an appropriate SSOC and afford the 
veteran and his representative the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



			
	George R. Senyk 	Shane A. Durkin
	Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	Mark W. Greenstreet
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


